Order entered January 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00044-CR

                                MARCUS TURNER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-52032-T

                                            ORDER
       We GRANT Official Court Reporter Susan Peters Tabaee’s January 24, 2013 request for

an extension of time to file the reporter’s record to the extent the reporter’s record shall be due

THIRTY DAYS from the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE